Citation Nr: 1527953	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to July 1973.

These matters come before the Board of Veterans' Appeals (the Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The February 2009 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability was not appealed.

2.  The evidence received since the February 2009 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  The Veteran's low back disability was incurred during active service.


CONCLUSIONS OF LAW

1.  The February 2009 rating decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Affording the Veteran the benefit of the doubt, service connection for a low back disability is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim of entitlement to service connection for a low back disability, as well as the underlying claim.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In a February 2009 rating decision, the AOJ denied the Veteran's claim of entitlement to service connection for a low back disability.  The claim was denied on the grounds that the evidence did not show that the Veteran's low back disability was incurred in service.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period, and the decision became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2014).

The Veteran's current claim for entitlement to service connection for a back disorder is based upon the same factual basis as his claim for entitlement to service connection which was denied in the February 2009 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).
In April 2010, the Veteran filed a petition to reopen his claim.  A November 2010 rating decision granted the petition and denied the Veteran's claim on the merits.  

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claim.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board will proceed in the following decision to adjudicate the new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the February 2009 denial, the evidence of record consisted of the Veteran's service treatment records, a VA medical examination report, and private treatment records from Medicina Musculo-Esquelatal Avanzada Physical Therapy, Grupo Hima San Pablo Humacao, and Ryder Memorial Hospital.  The claim was denied on the grounds that the Veteran had not submitted evidence that showed a low back disorder was incurred in service.

The evidence received from the Veteran since the February 2009 decision includes an April 2010 opinion from Dr. N. O, in which she opined that the Veteran's current low back disability was related to his in-service duties including multiple parachute jumps.  

The April 2010 medical opinion is new, as it was received by VA after the issuance of the February 2009 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it indicates the existence of an in-service back injury and a relationship between that injury and the Veteran's current disability, elements the AOJ found lacking in its February 2009 decision.

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a low back disability is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  



Service Connection

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

The Veteran has a current diagnosis of degenerative disc disease of the lower back.  See November 2008 VA examination report.  Accordingly, the first Hickson element is met.

Regarding the second Hickson element, the Veteran's service treatment records do not show any complaints, diagnoses, or treatment related to his back.  The contemporaneous Separation Examination Report showed that the Veteran's back was clinically normal.  However, the Veteran has reported that he developed back pain while parachuting during service, and that the pain continued and worsened since.  See January 2010 neurology evaluation of Dr. H. C. M. and October 2013 VA Form 9.  The Board finds the Veteran's statements credible, especially given the other evidence of record.  For example, an x-ray report from Ryder Hospital dated in May 1992 showed a non-specific finding of discogenic disease at L5-S, and he sought treatment for back pain in August 1998.  Additionally, the Board notes that the Veteran's service records show he earned a Parachute Badge, indicating he performed parachute jumps as part of his duties.  Based on these facts, the Board finds that the second Hickson element is met.  38 C.F.R. § 3.303 (a) (2014) (noting that each disabling condition...for which [a Veteran] seeks service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records...and all pertinent medical and lay evidence).

As to the crucial third Hickson element, there is a positive nexus opinion of record.  In an April 2010 letter, Dr. N. O. stated that it was more probable than not that the Veteran's back problems were related to his duties including parachuting while in service.  She explained that the continuous jumping injured the Veteran's back, and that when landing soldiers put the majority of their weight at the knees and back, resulting in continuous strain and causing spasms and inflammatory changes, which over time can cause degenerative changes in the back.  The Board finds this opinion persuasive as it is based on the Veteran's credible history and is supported by a detailed rationale.  Moreover, there is no competent medical evidence contrary to the opinion.  Thus, the Board finds that the third Hickson element is met.  

Accordingly, service connection for a back disability is warranted.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


